JOSEPH D. MARCHAND, ESQUIRE, TRUSTEE
117-119 West Broad Street
P.O. Box 298
Bridgeton, New Jersey 08302
(856) 451-7600
JM:5998
                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF NEW JERSEY
______________________________
IN THE MATTER OF:               }    In Bankruptcy Proceeding:
                                }    Chapter 7
Garet McLean,                   }    Case No. 19-31579/JNP
                                }
Debtor(s)                       }
                                }    CERTIFICATION IN SUPPORT OF
______________________________}      NOTICE OF MOTION TO
                                     DISMISS BANKRUPTCY PETITION
                                     Returnable: July 28, 2020 @ 11 A.M.
                                     (Disposition on the papers)

       JOSEPH D. MARCHAND, ESQUIRE, of full age, hereby certify and say:

       1.       I am an Attorney-at-Law licensed to practice in the State of New Jersey,
and the party appointed by the United States Trustee’s Office on November 26, 2019 as
the duly qualified and acting Trustee for the debtor(s) bankruptcy estate captioned herein.

       2.     The debtor(s) filed their original petition under Chapter 7 of the
Bankruptcy Code on November 15, 2019. The 341 Hearing was scheduled for January
31, 2020 and held on said date.

       3.     The Trustee requested additional information following the hearing (see
attached emails dated February 5, 2020 & March 6, 2020 and nothing further was
supplied)

      Therefore, in light of the aforesaid, it is respectfully requested that petitioner’s
bankruptcy be dismissed for failure to cooperate with the Trustee.

        I hereby certify that the foregoing statements made by me are true. I am aware
that if any of the foregoing statements made by me are willfully false, I am subject to
punishment.

DATED: July 1, 2020                  /s/ Joseph D. Marchand
                                     JOSEPH D. MARCHAND, ESQUIRE
                                     CHAPTER 7 TRUSTEE
                                   JOSEPH D. MARCHAND
                                          ATTORNEYATIAW
                                   117-119 West Broad Street
                                          P.O. Box 298
                                   Bridgeton, New Jersey 08302
                                         (856) 451-7600
                                      Fax: (856) 451-6535
MEMBER OF NJ & PA BAR



February 5, 2020

Barry Beran, Esquire

RE:        Garet McLean
           Chapter 7 Bankruptcy, Case No. 19-31579/JNP
           341 Hearing: 1/31/2020 @ 9:00 AM

Dear Counsel:

       This will confirm my conversation with you at the Section 341 Hearing held in this matter
on January 31 , 2020 at which time it was agreed that you would supply this Trustee with the
following information and/or make the following corrections:

           1.   Provide a copy of the Deed on the property located at 1843 Phillip Street,
           Camden, NJ;
           2.   Prove a CMA on the property located at 1843 Phillip Street, Camden, NJ;
           3.   Provide copies of Bank Statements for the Wells Fargo account(NOT
           ENDING with 5534) for 8/15/19-11/15/19;
           4.   Provide a copy of Debtor's 2019 Federal & State Tax Return( once filed).

        Kindly supply the above information or complete the above corrections within (2) weeks
from the date of this correspondence. If same is not completed within this time period a Motion
to Dismiss your client' s Bankruptcy Petition for failure to cooperate with the Trustee will be
filed. Trusting this is not necessary, I remain




          . MARCHAND, ESQUIRE
Cha er 7 Bankruptcy Trustee
J   :mmh


Please be advised that it is my office policy to only receive information by
regular mail only and will not accept information by e-mail or fax, unless
otherwise stated.
                                        JOSEPH D. MARCHAND
                                               A lTOR.NEYATlAW
                                        117- 119 West Broad Street
                                               P.O. Box 298
                                        Bridgeton, New Jersey 08302
                                              (856) 451-7600
                                           Fax: (856) 451-6535
MEMBER OF I'!) & PA BAR



February 5, 2020                                           2"d Request March 6, 2020

Barry Beran, Esquire
Beran & Beran
l 02 Browning Lane, Bldg C Suite 1
Cherry Hill, NJ 08003

RE:          Garet McLean
             Chapter 7 Bankruptcy, Case No. 19-31579/JNP
             341 Hearing: 1/31/2020@ 9:00 AM

Dear Counsel:

       This will confirm my conversation with you at the Section 341 Hearing held in this matter on
January 31, 2020 at which time it was agreed that you would supply this Trustee with the following
information and/or make the following corrections:

             1.     Provide a copy of the Deed on the property located at 1843 Phillip Street, Camden,
             NJ;
             2.     Prove a CMA on the property located at 1843 Phillip Street, Camden, NJ;
             3.     Provide copies of Bank Statements for the Wells Fargo account(NOT ENDING
             with 5534) for 8/15/19-11/15/19;
             4.     Provide a copy of Debtor's 2019 Federal & State Tax Return( once filed).

        If I have not received the requested information by March 27, 2020, I will be forced to file a
Motion to Dismiss the debtor's bankruptcy. If a Motion is file     · not withdraw the Motion even if
the information is supplied as I now request a fee of$    . 0 to ver the costs of filing the Motion.
Trustin             necessary, I remain




                  HAND, ESQUIRE
Chapter 7 Ba ruptcy Trustee
JDM:mm
cc:    Garet McLean
    /   1209 Chestnut Street
       Paulsboro, NJ 08066
 Please be advised that it is my office policy to only receive information by
 regular mail only and will not accept information by e-mail or fax, unless
 otherwise stated.
